         Case 3:20-cv-01368-AVC Document 9-4 Filed 10/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

GOOD BANANA, LLC,                                            Case No. 3:20-CV-1368

                      Plaintiff,

               V.
                                                           DECLARATION OF MATT
BML REC, LLC,                                            FAMIGLETTI IN SUPPORT OF
                                                            MOTION TO DISMISS
                      Defendant.




I, Matt Famigletti, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I testify to the facts set forth herein based upon my personal knowledge.

       2.      I used to work for BigMouth Inc in Connecticut.

       3.      I currently work remotely for BML Rec, LLC ("BML") as a product designer.

       4.      When I was hired by BML, I desired to remain in Connecticut, and I expressed

that desire to BML.

       5.      BML accommodated my request, and permitted me to work from my home in

Connecticut.

       6.      I currently work for BML remotely from my home at 589 Forbes St. 2nd Floor

East Hartford, CT 06118.

       7.      Since I have been employed with BML, I have not been involved-in any way-

with the Dream FloatiesTM or Floor Floaties™ products which are referenced in Good Banana,

LLC's complaint.

       8.      I am not, nor have I ever been, responsible for- or permitted to---cultivate a

business presence on BML' s behalf in the State of Connecticut.
 Case 3:20-cv-01368-AVC Document 9-4 Filed 10/06/20 Page 2 of 2




DATED this~ day of October, 2020.

                                    t id~
                                    Matt Famigletti




                                2
